The defendant in its brief condenses its claims into these two statements: "First: Upon the evidence, the court was not justified in finding or holding that the plaintiff was ready and willing to go forward with the construction of the bridge in accordance with the plans and specifications. . . . Second:
That even if the city was technically wrong in its method of terminating the contract, yet all that the plaintiff could reasonably ask was his actual outlay."
There was evidence justifying the findings as made and they must stand. The true measure of damages was recognized, and its application to the facts found was correct, for reasons which are discussed in the opinion rendered in the companion case between the same parties, ante, p. 659, and upon the authorities there cited.
   There is no error.
In this opinion the other judges concurred, except WHEELER, J., who dissented.